Exhibit 10.2

 

EXECUTION VERSION

 

 

SECURITY AGREEMENT

 

dated as of

 

October 11, 2013

 

among

 

ACTIVISION BLIZZARD, INC.,
as Borrower

 

THE OTHER GRANTORS IDENTIFIED HEREIN

 

and

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Credit Agreement

1

 

 

 

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

 

 

Pledge of Securities

 

 

 

 

SECTION 2.01.

Pledge

5

 

 

 

SECTION 2.02.

Delivery of the Pledged Collateral

5

 

 

 

SECTION 2.03.

Representations, Warranties and Covenants

6

 

 

 

SECTION 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

7

 

 

 

SECTION 2.05.

Registration in Nominee Name; Denominations

7

 

 

 

SECTION 2.06.

Voting Rights; Dividends and Interest

7

 

 

 

ARTICLE III

 

 

 

Security Interests in Personal Property

 

 

 

 

SECTION 3.01.

Security Interest

9

 

 

 

SECTION 3.02.

Representations and Warranties

11

 

 

 

SECTION 3.03.

Covenants

12

 

 

 

SECTION 3.04.

Instruments

15

 

 

 

ARTICLE IV

 

 

 

Remedies

 

 

 

 

SECTION 4.01.

Remedies upon Default

15

 

 

 

SECTION 4.02.

Application of Proceeds

17

 

 

 

SECTION 4.03.

Grant of License to Use Intellectual Property; Power of Attorney

17

 

 

 

ARTICLE V

 

 

 

Miscellaneous

 

 

 

 

SECTION 5.01.

Notices

18

 

 

 

SECTION 5.02.

Waivers; Amendment

18

 

 

 

SECTION 5.03.

Collateral Agent’s Fees and Expenses

18

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.04.

Successors and Assigns

19

 

 

 

SECTION 5.05.

Survival of Agreement

19

 

 

 

SECTION 5.06.

Counterparts; Effectiveness; Successors and Assigns; Several Agreement

19

 

 

 

SECTION 5.07.

Severability

19

 

 

 

SECTION 5.08.

Right of Set-Off

19

 

 

 

SECTION 5.09.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

20

 

 

 

SECTION 5.10.

Headings

20

 

 

 

SECTION 5.11.

Security Interest Absolute

20

 

 

 

SECTION 5.12.

Intercreditor Agreement Governs

20

 

 

 

SECTION 5.13.

Termination or Release

20

 

 

 

SECTION 5.14.

Additional Guarantors

21

 

 

 

SECTION 5.15.

Collateral Agent Appointed Attorney-in-Fact

21

 

 

 

SECTION 5.16.

General Authority of the Collateral Agent

22

 

 

 

SECTION 5.17.

Reasonable Care

22

 

 

 

SECTION 5.18.

Mortgages

22

 

 

 

SECTION 5.19.

Reinstatement

22

 

 

 

SECTION 5.20.

Miscellaneous

23

 

 

 

Schedules

 

 

 

 

 

SCHEDULE I

Pledged Equity; Pledged Debt

 

SCHEDULE II

Commercial Tort Claims

 

SCHEDULE III

Excluded Patents

 

 

 

 

Exhibits

 

 

 

 

 

EXHIBIT I

Form of Security Agreement Supplement

 

EXHIBIT II

Form of Patent Security Agreement

 

EXHIBIT III

Form of Trademark Security Agreement

 

EXHIBIT IV

Form of Copyright Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated as of October 11, 2013 among ACTIVISION BLIZZARD, INC.,
a Delaware corporation (the “Borrower”), the other Grantors identified herein
and who from time to time become a party hereto and BANK OF AMERICA, N.A., as
collateral agent for the Secured Parties (together with its successors and
assigns in such capacity, the “Collateral Agent”).

 

Reference is made to the Credit Agreement dated as of October 11, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Bank of America,
N.A., as Administrative Agent, Swing Line Lender, and L/C Issuer, the Collateral
Agent and each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”).  The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement and the Hedge Banks have agreed to perform certain obligations
under Secured Hedge Agreements and Treasury Services Agreements.  The
obligations of the Lenders to extend such credit and the performance of such
obligations of the Hedge Banks under the Secured Hedge Agreements and Treasury
Services Agreements are conditioned upon, among other things, the execution and
delivery of this Agreement.  The Guarantors are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and the performance of such obligations by the
Hedge Banks and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit and the Hedge Banks to enter into such
Secured Hedge Agreements and Treasury Services Agreements.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                              Credit Agreement.

 

(a)                                 Unless otherwise noted, capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
specified in the Credit Agreement.  Whether or not defined in the Credit
Agreement, all terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

(b)                                 The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 1.02.                              Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

--------------------------------------------------------------------------------


 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States, whether as author, assignee, transferee, exclusive
licensee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Excluded Assets” means (a) any fee-owned Real Property, together with any
improvements thereon, with an individual fair market value of less than
$5,000,000 and all Real Property leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters),
(b) vehicles and other assets subject to certificates of title to the extent a
Lien thereon cannot be perfected by the filing of a financing statement under
the UCC of any applicable jurisdiction, (c) Letter-of-Credit Rights (other than
to the extent a Lien thereon can be perfected by the filing of a financing
statement under the UCC), (d) Commercial Tort Claims with a value of less than
$10,000,000, (e) any asset or property to the extent the grant of a security
interest is prohibited by applicable Law or requires a consent not obtained of
any Governmental Authority pursuant to such applicable Law, in each case after
giving effect to the applicable anti-assignment provisions of the UCC of any
applicable jurisdiction or other applicable Law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC of any applicable jurisdiction or other applicable Law notwithstanding
such prohibition, (f) assets to the extent a security interest in such assets
would result in material adverse tax consequences as reasonably determined, in
writing, by the Borrower and the Administrative Agent, (g) any lease, license or
other agreement or Contractual Obligation or any property subject to a purchase
money security interest, Lien securing a Capitalized Lease Obligation or similar
arrangement, in each case permitted to be incurred under the Credit Agreement,
to the extent that a grant of a security interest therein would require a
consent not obtained or violate or invalidate such lease, license or agreement
or Contractual Obligation or purchase money arrangement, Capitalized Lease
Obligation or similar arrangement or create a right of termination in favor of
any other party thereto (other than the Borrower or a Guarantor), in each case
after giving effect to the applicable anti-assignment provisions of the UCC of
any applicable jurisdiction and other applicable Law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC of any applicable jurisdiction or other applicable Law notwithstanding
such prohibition, (h) those assets as to which the Administrative Agent and the
Borrower shall reasonably determine, in writing, that the cost of obtaining a
Lien thereon or perfection thereof are excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby, (i) voting Equity
Interests in excess of 65% of the total voting Equity Interests in (A) any CFC
or (B) any CFC Holdco, (j) any Equity Interests constituting margin stock and
any Equity Interests in (A) any Person that is not a Wholly-Owned Subsidiary to
the extent and for so long as the granting of a Lien on such Equity Interests
would be prohibited by the terms of any Organization Document, joint venture
agreement or shareholders’ agreement governing such Person or require any
consent not obtained of any one or more third parties (other than the Borrower
or a Guarantor), after giving effect to the applicable anti-assignment
provisions of the UCC of any applicable jurisdiction or other applicable Law and
other than Proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC of any applicable jurisdiction or other
applicable Law notwithstanding such prohibition, (B) Amber Holding, (C) any
Unrestricted Subsidiary (until such time as any Unrestricted Subsidiary becomes
a Restricted Subsidiary), (D) any Excluded Subsidiary pursuant to clause (b) of
the definition thereof (until

 

2

--------------------------------------------------------------------------------


 

such time as such Subsidiary is no longer an Excluded Subsidiary pursuant to
clause (b) of the definition thereof), or (E) any Equity Interests in Vivendi
Games Asia Pte Ltd.; provided that if Vivendi Games Asia Pte Ltd. is not
dissolved in accordance with Section 3.03(h) then such Equity Interests shall
not be excluded pursuant to this clause (E) and shall constitute Collateral,
(k) any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, (l) any foreign assets, rights or property or credit support;
provided that this clause (l) shall not exclude any Equity Interests of Foreign
Subsidiaries that are otherwise required to be pledged pursuant to the terms of
this Agreement.; provided, however, that “Excluded Assets” shall not include any
Proceeds, substitutions or replacements of any “Excluded Assets” referred to in
clauses (a) through (m) (unless such Proceeds, substitutions or replacements
would constitute “Excluded Assets” referred to in any of clauses (a) through
(m)).

 

“Excluded Patents” means the Patents identified on Schedule III attached hereto.

 

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

 

“Grantor” means each of the Borrower, each Guarantor that is a party hereto, and
each Guarantor that becomes a party to this Agreement after the Closing Date.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing;
provided that the foregoing does not include any such assets, rights or property
subsisting outside the United States.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC, but shall not include any Pledged Collateral.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, amendments and
supplements thereof, (ii) income, fees, royalties, damages, claims and payments
now and hereafter due and/or payable thereunder or with respect thereto
including damages for breach or for infringement claims pertaining to the
licensed Intellectual Property (to the extent that a Grantor has the right to
collect them), and (iii) rights to sue for past, present and future breaches or
violations thereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

3

--------------------------------------------------------------------------------


 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, and (b) all reissues, re-examinations, continuations, divisions,
continuations-in-part, renewals, or extensions thereof, and the inventions or
improvements disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other securities now or hereafter
included in the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers protected under the laws of the United States or any state or
political subdivision thereof, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith in the
USPTO or any similar offices in any State of the United States or any political
subdivision thereof, and all renewals thereof, as well as any unregistered
trademarks and service marks used by a Grantor and (b) all goodwill connected
with the use thereof and symbolized thereby.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.                              Pledge.  As security for the payment
or performance, as the case may be, in full of the Obligations, including the
Guarantee, each Grantor hereby pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under (i) all Equity Interests held by it, including those listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates, if any, representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include any
Excluded Assets; (ii) (A) the debt securities owned by it and listed opposite
the name of such Grantor on Schedule I, (B) any debt securities obtained in the
future by such Grantor and (C) the intercompany notes and other promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt”);
provided that the Pledged Debt shall not include any Excluded Assets; (iii) all
other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2.01 and Section 2.02; (iv) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity and Pledged
Debt; (v) subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and (vi) all Proceeds of any of the foregoing (the
items referred to in clauses (i) through (vi) above being collectively referred
to as the “Pledged Collateral”); provided that the Pledged Collateral shall not
include any Excluded Assets.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 2.02.                              Delivery of the Pledged Collateral.

 

(a)                                 Each Grantor agrees to deliver to the
Collateral Agent on the Closing Date all Pledged Securities owned by it on the
Closing Date and with respect to any Pledged Securities issued or acquired after
the Closing Date, it agrees to deliver or cause to be delivered as promptly as
practicable (and in any event, within 60 days after the date of acquisition
thereof or such longer period as to which the Collateral Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such Pledged Securities (other than any uncertificated
securities, but only for so long as such securities remain uncertificated).

 

(b)                                 The Grantors will cause any Indebtedness for
borrowed money owed to any Grantor by any Person (other than intercompany
Indebtedness between Grantors) having a principal amount in excess of
(i) $25,000,000 individually or (ii) when aggregated with all other such
Indebtedness for which this clause has not been satisfied, $100,000,000 in the
aggregate, to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

 

(c)                                  Upon delivery to the Collateral Agent,
(i) any Pledged Securities shall be accompanied by undated stock or note powers,
as applicable, duly executed in blank or other instruments of transfer
reasonably satisfactory to the Collateral Agent and by such other instruments
and documents as

 

5

--------------------------------------------------------------------------------


 

the Collateral Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment or transfer duly executed in blank by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request.

 

SECTION 2.03.                              Representations, Warranties and
Covenants.  The Grantors jointly and severally represent, warrant and covenant,
as to themselves and the other Grantors, to and with the Collateral Agent, for
the benefit of the Secured Parties, that:

 

(a)                                 Schedule I correctly sets forth, as of the
Closing Date, a true and complete list, with respect to each Grantor, of (i) all
the Equity Interests owned by such Grantor in any Person and the percentage of
the issued and outstanding units of each class of the Equity Interests of the
issuer thereof represented by the Pledged Equity owned by such Grantor and
(ii) all the Pledged Debt owned by such Grantor;

 

(b)                                 the Pledged Equity and Pledged Debt (solely
with respect to Pledged Equity and Pledged Debt issued by a Person other than
the Borrower or a Subsidiary of the Borrower, to the best of such Grantor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity (solely with respect to Pledged
Equity issued by a Person other than the Borrower or a Subsidiary of the
Borrower, to the best of such Grantor’s knowledge), is fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than the Borrower or a Subsidiary of the
Borrower, to the best of such Grantor’s knowledge), is the legal, valid and
binding obligation of each issuer thereof;

 

(c)                                  each of the Grantors (i) is and, subject to
any transfers made in compliance with the Credit Agreement, will continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule I as owned by such Grantors, (ii) holds the same free and
clear of all Liens, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement,
and (iv) if requested by the Collateral Agent, will use commercially reasonable
efforts to defend its title or interest thereto or therein against any and all
Liens (other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;

 

(d)                                 except for restrictions and limitations
imposed by the Loan Documents, the Senior Notes or applicable laws generally and
except as described in the Perfection Certificate, the Pledged Collateral is and
will continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e)                                  each of the Grantors has the power and
authority to pledge the Pledged Collateral pledged by it hereunder in the manner
hereby done or contemplated; and

 

6

--------------------------------------------------------------------------------


 

(f)                                   no consent or approval of any Governmental
Authority, any securities exchange or any other Person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect).

 

Each Grantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Equity Interests in such Grantor that constitute Pledged
Equity hereunder that are not certificated without further consent by the
applicable owner or holder of such Equity Interests.

 

SECTION 2.04.                              Certification of Limited Liability
Company and Limited Partnership Interests.  Any limited liability company and
any limited partnership controlled by any Grantor shall either (a) not include
in its operative documents any provision that any Equity Interests in such
limited liability company or such limited partnership be a “security” as defined
under Article 8 of the Uniform Commercial Code or (b) certificate any Equity
Interests in any such limited liability company or such limited partnership. To
the extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 is certificated or
becomes certificated, (i) each such certificate shall be delivered to the
Collateral Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall
fulfill all other requirements under Section 2.02 applicable in respect
thereof.  Each Grantor hereby agrees that if any of the Pledged Collateral is at
any time not evidenced by certificates of ownership, then each applicable
Grantor shall, to the extent permitted by applicable law, (i) if necessary or
desirable to perfect a security interest in such Pledged Collateral, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or appropriate
to complete the pledge and give the Collateral Agent the right to transfer such
Pledged Collateral under the terms hereof, and (ii) after the occurrence and
during the continuance of any Event of Default, upon request by the Collateral
Agent, (A) cause the Organization Documents of each such issuer of Equity
Interests constituting Pledged Collateral to be amended to provide that such
Pledged Collateral shall be treated as “securities” for purposes of the Uniform
Commercial Code and (B) cause such Pledged Collateral to become certificated and
delivered to the Collateral Agent.

 

SECTION 2.05.                              Registration in Nominee Name;
Denominations.  If an Event of Default shall occur and be continuing, (a) the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent, and each Grantor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor and (b) the Collateral Agent
shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement; provided, that the Collateral Agent shall give
the Borrower prior notice of its intent to exercise such rights.

 

SECTION 2.06.                              Voting Rights; Dividends and
Interest.

 

(a)                                 Unless and until an Event of Default shall
have occurred and be continuing and the Collateral Agent shall have notified the
Borrower that the rights of the Grantors under this Section 2.06 are being
suspended:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Loan
Documents; provided that such rights and powers shall not be exercised in any
manner, except as may be permitted under this Agreement, the Credit Agreement or
the other Loan Documents, that

 

7

--------------------------------------------------------------------------------


 

would materially and adversely affect the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement, the Credit
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.

 

(ii)                                            So long as no Event of Default
shall have occurred and be continuing and thereafter so long as the Borrower has
not received written notice from the Collateral Agent that the rights of the
Grantors under this Section 2.06 are being suspended and to the extent required
under applicable law, the Collateral Agent shall be deemed without further
action or formality to have granted to each Grantor all necessary consents
relating to voting rights and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above and shall, if necessary, execute and
deliver to each Grantor, or cause to be executed and delivered to each Grantor,
all such proxies, powers of attorney and other instruments as each Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

 

(iii)                                         Each Grantor shall be entitled to
receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Securities to the
extent and only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable Laws; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the Secured Parties and shall be promptly
(and in any event within 30 days) delivered to the Collateral Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Collateral Agent).

 

(b)                                           Upon the occurrence and during the
continuance of an Event of Default, after the Collateral Agent shall have
notified the Borrower of the suspension of the rights of the Grantors under
paragraph (a)(iii) of this Section 2.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be promptly
(and in any event within 30 days) delivered to the Collateral Agent upon demand
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02 hereof. 
After all Events of Default have been cured or waived, the Collateral Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that
remain in such account.

 

8

--------------------------------------------------------------------------------


 

(c)                                            Upon the occurrence and during
the continuance of an Event of Default, after the Collateral Agent shall have
provided the Borrower with at least 10 days’ notice of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights at the
discretion of the Collateral Agent.  After all Events of Default have been cured
or waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06.

 

(d)                                           Any notice given by the Collateral
Agent to the Borrower suspending the rights of the Grantors under paragraph
(a) of this Section 2.06 (i) shall be given in writing, (ii) may be given with
respect to one or more of the Grantors at the same or different times and
(iii) may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.           Security Interest.

 

(a)                                           As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor hereby pledges to the Collateral Agent, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

 

(i)                                               all Accounts;

 

(ii)                                            all Chattel Paper;

 

(iii)                                         all Commercial Tort Claims listed
on Schedule II hereto;

 

(iv)                                        all Deposit Accounts;

 

(v)                                           all Documents;

 

(vi)                                        all Equipment;

 

(vii)                                     all Fixtures;

 

9

--------------------------------------------------------------------------------


 

(viii)                                  all General Intangibles and all
Intellectual Property;

 

(ix)                                        all Goods;

 

(x)                                           all Instruments;

 

(xi)                                        all Inventory;

 

(xii)                                     all Investment Property;

 

(xiii)                                  all Pledged Securities;

 

(xiv)                                 all books and records pertaining to the
Article 9 Collateral;

 

(xv)                                    all Letters of Credit and
Letter-of-Credit Rights;

 

(xvi)                                 all Money; and

 

(xvii)                              to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the term
“Collateral” shall not include) any Excluded Assets, and, subject to
Section 3.03(f)(vi), the Excluded Patents (provided that all Proceeds of the
Excluded Patents are included in the Collateral).

 

(b)                                           Each Grantor hereby irrevocably
authorizes the Collateral Agent for the benefit of the Secured Parties at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral as
“all assets of the Debtor, whether now owned or hereafter acquired” or words of
similar effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates.  Each Grantor agrees to
provide such information to the Collateral Agent promptly upon any reasonable
request.

 

(c)                                            The Security Interest is granted
as security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Article 9 Collateral.

 

(d)                                           The Collateral Agent is authorized
to file with the USPTO or the USCO (or any successor office) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest in United States
Intellectual Property granted by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantor as debtors and the Collateral
Agent as secured party.

 

(e)                                            Notwithstanding anything to the
contrary in the Loan Documents, none of the Grantors shall be required (i) to
perfect the Security Interests granted by this Security Agreement (including

 

10

--------------------------------------------------------------------------------


 

Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the Uniform Commercial Code of the relevant
State(s) (excluding fixture filings in respect of anything other than Real
Property required to be subject to a Mortgage pursuant to the Loan Documents),
(B) filings in United States government offices with respect to Intellectual
Property as expressly required elsewhere herein, (C) delivery to the Collateral
Agent to be held in its possession of all Collateral consisting of Instruments
or Pledged Securities as expressly required elsewhere herein or(D) other methods
expressly provided herein, (ii) to enter into any deposit account control
agreement or securities account control agreement with respect to any deposit
account or securities account, (iii) to take any action (other than the actions
listed in clause (i)(A), and (C) above) with respect to any assets located
outside of the United States or (iv) to perfect in any assets subject to a
certificate of title statute.

 

SECTION 3.02.           Representations and Warranties.  The Grantors jointly
and severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

 

(a)                                           Subject to Liens permitted by
Section 7.01 of the Credit Agreement, each Grantor has good and valid rights in
and title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder.

 

(b)                                           The Uniform Commercial Code
financing statements (including fixture filings solely in respect of Real
Property required to be subject to a Mortgage pursuant to the Loan Documents, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 5 to the Perfection Certificate (or
specified by notice from the Borrower to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations (other than filings
required to be made in the USPTO and the USCO in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents, Trademarks
and Copyrights) required by the Credit Agreement), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and as required to be made in the USPTO and USCO in
order to perfect the Security Interest in Article 9 Collateral consisting of
Patents, Trademarks and Copyrights acquired or developed by the Grantors after
the date hereof.

 

(c)                                            Each Grantor represents and
warrants that short-form Intellectual Property Security Agreements containing a
description of all Article 9 Collateral consisting of United States Patents
(except the Excluded Patents), United States registered Trademarks (and
Trademarks for which United States registration applications are pending, unless
it constitutes an Excluded Asset) and United States registered Copyrights,
respectively, have been or on the Closing Date shall be delivered to the
Collateral Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, as may be necessary to establish a valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral consisting of registrations and
applications for Patents (except the Excluded Patents), Trademarks (except
pending Trademark applications that constitute Excluded Assets) and Copyrights
to the extent a security interest may be perfected by filing, recording or
registration in the USPTO or the USCO, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration

 

11

--------------------------------------------------------------------------------


 

is necessary (other than (i) such filings and actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed by any Grantor after the date
hereof, and, in accordance with Section 3.03(f)(vi), the Excluded Patents (if
any), and (ii) the UCC financing and continuation statements contemplated in
Section 3.02(b)).

 

(d)                                           (i) When all appropriate filings,
recordings, registrations or notifications are made as may be required under
applicable Law to perfect the Security Interest and (ii) upon the taking of
possession or control by the Collateral Agent of such Article 9 Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by this Agreement or the Intercreditor Agreement, if then in
effect), the Security Interest shall be prior to any other Lien on any of the
Article 9 Collateral, other than (1) any nonconsensual Lien that is expressly
permitted pursuant to Section 7.01 of the Credit Agreement and has priority as a
matter of law and (2) Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement.

 

(e)                                            The Article 9 Collateral is owned
by the Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement.  None of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable United States laws
covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the USPTO or the USCO or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

 

SECTION 3.03.           Covenants.

 

(a)                                           The Borrower agrees promptly (and
in any event within 60 days after such change) to notify the Collateral Agent in
writing of any change in (i) legal name of any Grantor, (ii) the type of
organization of any Grantor, (iii) the jurisdiction of organization of any
Grantor, or (iv) the chief executive office of any Grantor and, upon request by
the Collateral Agent, take all actions necessary to continue the perfection of
the security interest created hereunder following any such change with the same
priority as immediately prior to such change.  The Borrower agrees promptly to
provide the Collateral Agent after notification of any such change with
certified Organization Documents reflecting any of the changes described in the
first sentence of this paragraph.

 

(b)                                           Each year, at the time of delivery
of annual financial statements with respect to the preceding fiscal year
pursuant to Section 6.01 of the Credit Agreement, the Borrower shall deliver a
Perfection Certificate Supplement in accordance with Section 6.02(c) of the
Credit Agreement.

 

(c)                                            Each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the Collateral
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith.

 

12

--------------------------------------------------------------------------------


 

(d)                                           At its option, the Collateral
Agent may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not permitted pursuant to Section 7.01 of the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement, this
Agreement or any other Loan Document and within a reasonable period of time
after the Collateral Agent has requested that it do so, and each Grantor jointly
and severally agrees to reimburse the Collateral Agent within 10 Business Days
after demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization in accordance with
Section 5.03; provided, however, Grantors shall not be obligated to reimburse
the Collateral Agent with respect to any Intellectual Property Collateral which
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain, in accordance with
Section 3.03(f)(iv).  Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

(e)                                            Commercial Tort Claims.  If the
Grantors shall at any time hold or acquire a Commercial Tort Claim in an amount
reasonably estimated by such Grantor to exceed (i) $10,000,000 individually or
(ii) when aggregated with all other Commercial Tort Claims for which this clause
has not been satisfied, $50,000,000 in the aggregate, and, in each case, and for
which a complaint in a court of competent jurisdiction has been filed, such
Grantor shall within 60 days after the end of the fiscal quarter in which such
complaint was filed (or such longer period as the Collateral Agent may agree in
its reasonable discretion) notify the Collateral Agent thereof in a writing
signed by such Grantor including a brief summary description of such claim and
grant to the Collateral Agent, for the benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

(f)                                             Intellectual Property Covenants.

 

(i)                                               Other than to the extent
permitted herein or in the Credit Agreement or with respect to registrations and
applications no longer used or useful, and except to the extent failure to act
would not, as deemed by the Borrower in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
included in the Article 9 Collateral for which such Grantor has standing to do
so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the USPTO, the USCO and any other governmental
authority located in the United States, to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such Article 9 Collateral of such Grantor.

 

(ii)                                            Other than to the extent
permitted herein or in the Credit Agreement, or with respect to registrations
and applications no longer used or useful, or except as would not, as deemed by
the Borrower in its reasonable business judgment, reasonably be expected to have
a Material Adverse Effect, no Grantor shall do or permit any act or knowingly
omit to do any act whereby any of its Intellectual Property included in the
Article 9 Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).

 

(iii)                                         Other than as excluded or as
permitted herein or in the Credit Agreement, or with respect to Patents,
Copyrights or Trademarks which are no longer used or useful in the Grantor’s
business operations or except where failure to do so would not, as deemed by the
Borrower in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable

 

13

--------------------------------------------------------------------------------


 

steps to preserve and protect each item of its Intellectual Property included in
the Article 9 Collateral, including, without limitation, maintaining the quality
of any and all products or services used or provided in connection with any of
the Trademarks, consistent with the quality of the products and services as of
the date hereof, and taking all reasonable steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to standards of quality.

 

(iv)                                        Notwithstanding clauses (i) through
(iii) above, nothing in this Agreement or any other Loan Document prevents any
Grantor from Disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property included in the Article 9 Collateral to
the extent permitted by the Credit Agreement if such Grantor determines in its
reasonable business judgment that any of the foregoing actions is desirable in
the conduct of its business.

 

(v)                                           Within 60 calendar days after the
end of each calendar quarter each Grantor shall provide a list of any additional
applications for or registrations of Intellectual Property of such Grantor not
previously disclosed to the Collateral Agent including such information as is
necessary for such Grantor to make appropriate filings in the USPTO and the USCO
with respect to Intellectual Property included in the Article 9 Collateral and
deliver to the Collateral Agent at such time the short-form security agreement
with respect to such Patents, Trademarks or Copyrights in appropriate form for
filing with the USPTO or USCO, as applicable and file such agreements with the
USPTO or USCO, as applicable.

 

(vi)                                        Notwithstanding that the Excluded
Patents are not initially pledged as Collateral pursuant to Section 3.01(a):  in
the event that the applicable Grantor does not enter into one or more definitive
agreements with a third party for the Disposition of such Excluded Patents by
the later of January 31, 2014 or the 90th calendar day after the Closing Date
(the “Disposition Period”), then the applicable Grantor’s entire right, title
and interest in and to the Excluded Patents that are not subject to any such
definitive agreement shall automatically become part of the Intellectual
Property included in the Collateral; provided that, if the Disposition is by
means of a transaction other than a sale and assignment, then the following
additional requirements shall apply: (i)  the Grantor’s residual interest in the
Disposed Excluded Patents shall automatically become part of the Collateral,
(ii) any and all consideration that is received by Grantors by virtue of such
transaction shall be included in the Collateral (whether or not it technically
qualifies as “Proceeds”), and (iii) the Grantor shall not grant a Lien in such
Excluded Patents to the other party to the transaction, other than as permitted
under the Credit Agreement.  The Collateral Agent shall have the ability to
extend the Disposition Period in its reasonable discretion.  On or before the
last day of the Disposition Period, the applicable Grantor(s) shall execute and
deliver to the Collateral Agent an appropriate supplemental Intellectual
Property Security Agreement covering the Excluded Patents that have not been
Disposed (or, with respect to Excluded Patents that were Disposed by means of a
transaction other than a sale and assignment, covering the Grantor’s remaining
rights in such Excluded Patents).  Grantors shall promptly file such
supplemental Intellectual Property Security Agreement with the USPTO.   In the
event that the applicable Grantor enters into any definitive agreements for the
Disposition of the Excluded Patents during the Disposition Period, such Grantor
shall promptly provide to the Collateral Agent access to executed copies of such
definitive agreements (including all ancillary documents, exhibits and schedules
thereto; provided that such agreements may be redacted reasonably to protect the
other parties’ confidential information).  Notwithstanding anything to the
contrary herein, the covenants of the Grantors under Sections 3.03(f)(i) to
(iv), and (g) shall apply to the Excluded Patents until a Disposition thereof is
consummated.

 

(g)                                            Each Grantor shall, upon request
of the Collateral Agent, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

(h)                                           Dormant Subsidiaries.  Each
Grantor that holds any Equity Interests in Vivendi Games Asia Pte Ltd. hereby
covenants and agrees that it will use its commercially reasonable efforts to
cause the dissolution of Vivendi Games Asia Pte Ltd. by January 31, 2014;
provided that, if Vivendi Games Asia Pte Ltd. is not dissolved by January 31,
2014, then Schedule I shall be automatically supplemented to include such
Grantor’s Equity Interests in Vivendi Games Asia Pte Ltd. as Pledged Equity, and
such Grantor shall promptly deliver to the Collateral Agent any certificates
evidencing its Equity Interest in Vivendi Games Asia Pte Ltd. in accordance with
Section 2.02(c).  The Collateral Agent shall have the ability to extend any
periods of time referred to in the previous sentence in its reasonable sole
discretion.  Whether any Grantor has used commercially reasonable efforts will
be determined solely by the applicable Grantor (not the Collateral Agent) and
shall be set forth in an Officers’ Certificate delivered to the Collateral
Agent, upon which the Collateral Agent may conclusively rely.

 

SECTION 3.04.           Instruments.  If the Grantors shall at any time hold or
acquire any Instruments constituting Article 9 Collateral (excluding checks),
and evidencing an amount in excess of (i) $20,000,000 individually or (ii) when
aggregated with all other such Instruments for which this clause has not been
satisfied $75,000,000 in the aggregate, such Grantor shall promptly (and in any
event, within 60 days after the date of acquisition thereof or such longer
period as to which the Collateral Agent may agree in its reasonable discretion)
endorse, assign and deliver the same to the Collateral Agent for the benefit of
the Secured Parties, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
request.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.           Remedies upon Default.  Upon the occurrence and during
the continuance of an Event of Default, it is agreed that the Collateral Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Obligations under the Uniform Commercial Code or other
applicable law and also may (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Collateral Agent promptly,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place and time to be designated
by the Collateral Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to such occupancy; (iii) require each Grantor
to, and each Grantor agrees that it will at its expense and upon the request of
the Collateral Agent promptly, assign the entire right, title, and interest of
such Grantor in each of the Patents, Trademarks, domain names and Copyrights to
the Collateral Agent for the benefit of the Secured Parties; (iv) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to such exercise; and (v) subject to the mandatory requirements

 

15

--------------------------------------------------------------------------------


 

of applicable law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Obligations at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or a portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale.  At any
such sale, the Collateral, or a portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Collateral Agent may (in its
sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.  As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver.  Any sale pursuant to the provisions of this Section 4.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

16

--------------------------------------------------------------------------------


 

SECTION 4.02.           Application of Proceeds.

 

(a)                                           Subject to the Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in the order
provided for in the Credit Agreement.

 

(b)                                           The Collateral Agent shall have
absolute discretion as to the time of application of any such proceeds, monies
or balances in accordance with this Agreement and the Credit Agreement.  Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

(c)                                            In making the determinations and
allocations required by this Section 4.02, the Collateral Agent may conclusively
rely upon information supplied to or by the Collateral Agent as to the amounts
of unpaid principal and interest and other amounts outstanding with respect to
the Obligations, and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information, provided that
nothing in this sentence shall prevent any Grantor from contesting any amounts
claimed by any Secured Party in any information so supplied.  All distributions
made by the Collateral Agent pursuant to this Section 4.02 shall be (subject to
any decree of any court of competent jurisdiction) final (absent manifest
error), and the Collateral Agent shall have no duty to inquire as to the
application by the Collateral Agent of any amounts distributed to it.

 

SECTION 4.03.           Grant of License to Use Intellectual Property; Power of
Attorney.  For the exclusive purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies at any
time after and during the continuance of an Event of Default, each Grantor
hereby grants to the Collateral Agent a non-exclusive, royalty-free, limited
license (until the termination or cure of the Event of Default) to use, license
or, to the extent permitted under the terms of the relevant license, sublicense
any of the Intellectual Property included in the Article 9 Collateral now owned
or hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon 10 Business Days’ prior written notice to the Borrower, and
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of any
contract, license, agreement, instrument or other document evidencing, giving
rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses granted
hereunder with respect to Trademarks shall be subject to the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. 
Furthermore, each Grantor hereby grants to the Collateral Agent an absolute
power of attorney to sign, subject only to the giving of 10 days’ notice to the
Grantor, upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the USPTO or the USCO in order to effect
an absolute assignment of all right, title and interest in each registration and
application for a Patent, Trademark or Copyright, and to record the same.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.          Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement (whether or not then in
effect).  All communications and notices hereunder to any Grantor other than the
Borrower shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement (whether or not then in effect).

 

SECTION 5.02.          Waivers; Amendment.

 

(a)           No failure or delay by the Collateral Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Collateral Agent, the L/C Issuers and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time.  No notice or demand on any Grantor in
any case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

 

SECTION 5.03.          Collateral Agent’s Fees and Expenses.

 

(a)           The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder and indemnity for
its actions in connection herewith as provided in Sections 10.04 and 10.05 of
the Credit Agreement (whether or not then in effect); provided that each
reference therein to “Company” or the “Borrower” shall be deemed to be a
reference to “each Grantor” and each reference therein to “Administrative Agent”
shall be deemed to be a reference to “Collateral Agent”.

 

(b)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 5.03 shall be payable promptly upon
written demand therefor.

 

18

--------------------------------------------------------------------------------


 

SECTION 5.04.          Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.06
of the Credit Agreement.

 

SECTION 5.05.          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf, and shall continue in full force and effect until the termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Treasury Services Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made).

 

SECTION 5.06.          Counterparts; Effectiveness; Successors and Assigns;
Several Agreement.  This Agreement and each other Loan Document may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery by
facsimile or other electronic communication of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The  Collateral Agent may also require that any such documents
and signatures delivered by facsimile or other electronic communication be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or other electronic communication.  This
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective successors and assigns permitted thereby,
and shall inure to the benefit of such Grantor, the Collateral Agent and the
other Secured Parties and their respective successors and assigns permitted
thereby, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the other Loan Documents.  This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

SECTION 5.07.          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.08.          Right of Set-Off.  In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each

 

19

--------------------------------------------------------------------------------


 

Lender and its Affiliates and each L/C Issuer and its Affiliates shall have the
rights specified in Section 10.08 of the Credit Agreement.

 

SECTION 5.09.          Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

 

(a)           The terms of Sections 10.15 and 10.16 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

 

(b)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 5.10.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.11.          Security Interest Absolute.  To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

SECTION 5.12.          Intercreditor Agreement Governs.  Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Collateral Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement, if then in effect and (ii) the exercise of any right or
remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement, if then in effect.  In the event of
any conflict between the terms of the Intercreditor Agreement, if then in
effect, and the terms of this Agreement, the terms of the Intercreditor
Agreement if then in effect shall govern.

 

SECTION 5.13.          Termination or Release.

 

(a)           This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate with respect to all
Obligations upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (i) contingent indemnification obligations and
(ii) obligations and liabilities under Treasury Services Agreements and Secured
Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Hedge Bank shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the Administrative Agent and the L/C
Issuer shall have been made).

 

(b)           A Grantor (other than the Borrower) shall automatically be
released from its obligations hereunder as provided in Section 9.09 of the
Credit Agreement; provided that the Lenders shall

 

20

--------------------------------------------------------------------------------


 

have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

 

(c)           Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement (other than a sale or transfer to
another Grantor), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 9.09 or 10.01 of the Credit Agreement, the security interest of such
Grantor in such Collateral shall be automatically released and the license
granted in Section 4.03 shall be automatically terminated with respect to such
Collateral.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 5.13, the Collateral Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents and
take all such further actions that such Grantor shall reasonably request to
evidence such termination or release, in each case in accordance with the terms
of Section 9.09 of the Credit Agreement.  Any execution and delivery of
documents pursuant to this Section 5.13 shall be without recourse to or warranty
by the Collateral Agent.

 

(e)           Notwithstanding anything to the contrary set forth in this
Agreement, each Hedge Bank by the acceptance of the benefits under this
Agreement hereby acknowledges and agrees that (i) the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement and any Treasury
Services Agreement shall be secured pursuant to this Agreement only to the
extent that, and for so long as, the other Obligations are so secured and
(ii) any release of Collateral effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank.

 

SECTION 5.14.          Additional Guarantors.  Each Subsidiary (other than an
Excluded Subsidiary) of the Borrower that is required to enter into this
Agreement as a Grantor pursuant to Section 6.11 of the Credit Agreement shall,
and any Subsidiary of the Borrower may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

 

SECTION 5.15.          Collateral Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the Collateral
Agent to the Borrower of its intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; (h) to make, settle and adjust
claims in respect of Article 9 Collateral

 

21

--------------------------------------------------------------------------------


 

under policies of insurance, including endorsing the name of any Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, making all determinations and decisions with respect
thereto and obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or paying any premium in whole or in part
relating thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  Anything in this Section 5.15 to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 5.15 unless an Event of Default shall have
occurred and be continuing.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein.  No Agent Party shall be liable
in the absence of its own bad faith, gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.  All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, as provided in Sections 10.04 and 10.05 of the Credit
Agreement promptly upon written demand therefor by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

 

SECTION 5.16.          General Authority of the Collateral Agent.  By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

SECTION 5.17.          Reasonable Care.  The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any of the
Collateral, if such Collateral is accorded treatment substantially similar to
that which the Collateral Agent accords its own property.

 

SECTION 5.18.          Mortgages.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of a
Mortgage and the terms thereof are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall control in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall control in the case of all other
Collateral.

 

SECTION 5.19.          Reinstatement.  This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any other Secured

 

22

--------------------------------------------------------------------------------


 

Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Loan Party, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Loan Party or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

SECTION 5.20.          Miscellaneous.

 

(a)           The Collateral Agent may execute any of the powers granted under
this Agreement and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact.

 

(b)           The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Collateral Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Collateral Agent in its capacity as Collateral Agent indicating that an
Event of Default has occurred.  The Collateral Agent shall have no obligation
either prior to or after receiving such notice to inquire whether an Event of
Default has, in fact, occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice so furnished to it.

 

[Signatures on following page]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

ACTIVISION BLIZZARD, INC., as Borrower

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

ACTIVISION PUBLlSHING, INC.

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

BLIZZARD ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Eric Roeder

 

 

Name:

Eric Roeder

 

 

Title:

General Counsel

 

 

 

 

 

ACTIVISION ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Tiffany Shin

 

 

Name:

Tiffany Shin

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 

--------------------------------------------------------------------------------